 ASSOCIATED TRUCK LINES, INC.AssociatedTruck Lines,Inc.,and Robert WayneLangeland,Jr. Case 7-CA-7640February 2, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS FANNING ANDJENKINSOn September 21, 1970, Trial Examiner JosephineH. Klein issued her Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Decision.There fter, Respondent filed exceptions to the TrialExamer'sDecision and a supporting brief.Pu uant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case,' and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatRespondent, Associated Truck Lines, Inc., GrandRapids, Michigan, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.4'Respondent's request for oral argument is hereby denied as, in our opin-ion, the record,including the exceptions and brief, adequatelypresents theissues and positions of the parties2Under the establishedpolicynot to overrulea TrialExaminers credibili-ty findings unless a clear preponderance of all relevant evidence convincesus that they are incorrect,we find no basis for disturbingthe credibilityfindings in this case.Standard Dry Wall Products,Inc, 91 NLRB544, enfd188 F.2d362 (C.A. 3).3Respondent'sMotion To Reopen the Record to adduce testimony by awitness allegedly available only since the close of the hearing is herebydenied.The witness allegedly would contradict testimony credited by theTrial Examiner.However,Respondent was afforded full opportunity at thehearing to adduce such testimony but failed to do soNor didRespondentadvise the Trial Examiner that it desired a subpena or a continuance in orderto secure the attendance of the witness at the hearing4 In footnote 10 of the Trial Examiner'sDecision, substitute "20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE313JOSEPHINE H. KLEIN, Trial Examiner: This case was triedin Grand Rapids, Michigan, on June 17, 1970, on It com-plaint issued on March 30, 1970, against Associated TruckLines, Inc., Respondent, pursuant to a charge filed on No-vember 19, 1969, by Robert Wayne Langeland, Jr., Charg-ingParty.At the hearing the General Counsel andRespondent were represented by counsel. All parties wereafforded full opportunity to be heard, to present oral andwritten evidence,and to examine and cross-examine wit-nesses.Short oral arguments were made on behalf of theGeneral Counsel and Respondent. Respondent subsequent-ly filed a memorandum.Upon the entire record, observation of the witnesses, andconsideration of Respondent's posthearing memorandum,the Trial Examiner makes the following:FINDINGS OF FACT1.PRELIMINARY FINDINGSA. Respondent, a Michigan corporation with its principaloffice and place of business in Grand Rapids, Michigan,and with other places of business in Ohio, Indiana, andIllinois,is engaged in the business of motor transportationof goods for hire in interstate and intrastate commerce.During the calendar year 1969, a representative period, Re-spondent,in the course and conduct of its business,receivedgross revenue in excess of $500,000 and transported anddelivered goods and materials valued in excess of $50,000in interstate commerce to and from its terminalin GrandRapids, the only facilityhere involved.Respondent is now and has been at all times materialherein an employer enga ed in commerce within themeaning of Section 2(2), (6), and (7) of the Act.'B. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Inc., and its LocalUnion No.406 are,and have been at all times materialherein,labor organizations within the meaning of Section2(5) of the Act.11THE UNFAIR LABOR PRACTICEA.The IssueThe Charging Party was employed by Respondent as awarehouseman (or loader) on or about March 25,1969. Onor about March 31, 1969, he was let go because he wasoverweight. Around the middle of April, having reduced hisweight to the prescribed permissible maximum, he soughtreemployment.He was notreemployedat that time andpersistent further requests for reemployment have beenfruitless.The complaint alleges that since May 19, 1969,Respondent has refused to employ 2 the Charging Partybecause of his father's longstanding and prominent activi-ties for the Teamsters Union. Respondent maintains that itsiNational LaborRelations Act, as amended(61 Stat 136, 73 Stat.519, 29U S C Sec151el seq )2 Thecomplaint refers to employment as a truckdriver However, therecord is clear that he was originally hired as a warehouseman and it is insuch capacity that he has sought reemployment.188 NLRB No. 46 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal toemploy the Char g'g Part is basedsolely on thefact that he was discharged duringhis original 30-day pro-bationary periodand Respondent-has a policy of not reem-ployinp anybodywho has been discharged during hisprobationary period.B.The FactsRobert J. Langeland,Sr., the Charging Party's father,worked for Respondent for about 14 years,until 1966, whenhe became disabled by a lung ailment.He then filed aworkmen's compensation claim,which was settled at a com-pensation hearing in 1967. While employed by Respondent,Langeland Sr. was a chief shop steward for Teamsters LocalNo. 406,which represents the emplo ees at the Grand Rap-ids terminal.When he ceased work for Respondent, Lange-land Sr.was elected president of the Local and served inthat office until July 1969.Sometime in March 1969 Langeland Sr. spoke to GordonJ. Bylsma, service coordinator at Respondent'sGrand Rap-ids terminal,concerning possible employment for Lange-land Jr.,who was then19 years old.3Pursuant to Bylsma'ssuggestion,the younger Langeland visited the terminal onMarch 25, was sent to a doctor for a physical examination,and then hired as a warehouseman, commencing work onMarch 26.The physician who examined him at Respondent's re-quest on March 25, 1969,certified that Langeland Jr. wasqualified under the procedureprescribed by the FederalHighway Administration.The physical examination reportshows the employee's height as 5'9" and his weight as 220pounds. The report is stamped as having been received inRespondent's personnel department on March 27. On thereport are written the words:"No. Overweight."Loren J.Krug, Respondent'smanager of safety and compliance, tes-tified that he wrote those words on the form when it reachedhim, pursuant to Respondent's usual practice.Daniel A. Packard,Respondent's vice president of per-sonnel and labor relations,testified that when he saw thephysical examination report covering youn Langeland andobserved Krug's notation concerning wei t,he instructedBylsma to release Langeland.On Marc 31,Bylsma in-formed Langeland that he was being let go because he wasoverweight.Langeland was given an employee notice onwhich was typed:"Released under the 30-day clause-Reason-Failure to meet physical requirement standard."The printed form used contains three boxes designated"Warning Noti ce," "Lay-Off Notice,"and "Discharge No-tice," under which is printed"Check one." On the noticegiven young Langeland none of the three boxes waschecked.According to Krug,the specific weight standards hadbeen adopted in 1966 and were applied by Respondent'spersonneldepartment in reviewing job applications for-warded from the individual terminals,which were operatingunder instructions which simply called for a "reasonablerelationship of height to weight.Krug further testified thatin the latter part of 1969(which was after young Langelandhad been hired and released)the specific weight standardswere written into the Company'smanual, apparently for useat the terminals.No portion of the manual was introducedinto evidence.Krug testified that the maximum permissible weight fora man 5'9"tallwas 199 pounds.However,Respondent in-7Young Langeland had apparently applied for work with Respondentsometime earlier Between his original application and his hiring in March1969, he had worked for another trucking company,which he left for employ-ment with Respondent.troduced a handwritten chart showinga maximum weightof 190 pounds for a height of 5'9". Krugtestified thatepers-ado-p-6-d-nay d written that cart.He said the standards hehadwere"based on-- Metropolitan Life InsuranceTables, the recommendations of a group of doctors, plustwenty percentoverrideon the insurance tables."The insu-rance table introduced prescribes a maximum weight of 170pounds for males 5'9" tall.Adding 20%to that figure wouldgive a permissible maximum of 204 pounds.The "rec-ommendations of a group of doctors"referred to by Krugconsists of an article entitled"Recommendations for Medi-cal Standards for MotorVehicleDrivers."Itsmain thrustis the lesson th at "good health is essential to safe driving."Krug testified that Respondent applied the same standardsto a# employees,both drivers anwarehousemen or load-ers, because"for most of our medium sized terminals wewant everyone that we hire to meet driving standards be-cause we run our own driving schools and develop the driv-ers."But he thereafter testified that warehousemen arereexamined physically"when they are applying for drivers'school."Respondent submitted evidence concerning three per-sons rejected as employees because they were overweight.However,it does not appear whether they were apply' g forwork as drivers or as warehousemen.Further, it does notappear whether any of them had commenced work andbeen terminated thereafter.There is no question that em-ployees who have passed their probationary periods are notdischarged for failure to meet any weight standards.4The recordas a whole leaves considerable room for doubtas to whether Respondent did actually have and uniformlyapply weight standards in the hiring of employees such asthe ChargingParty.However,his release on March 31,1969, has not been alleged as violative of the Act. He didnot seriously question the action at the time, but rather, asdiscussed below,set about to meet the weight requirementsaid to be applicable to him.Thus,for present purposes, itwill be assumed that, as maintained by Respondent,Lange-land Jr.was released because the report of his physicalexamination disclosed that he was overweight when he washired.Accordingto young Langeland,when B lsma announcedthe termination he assured Langeland of reinstatement tothe first vacancy that arose after the young man hadbroughthis weight down to 200 pounds or less.LangelandSr. also spoke to Bylsma and was similarly told that the sonwould be given the first available opening after he hadbrought his weight down to the permissible maximum.Young Langeland immediately enrolled at a health studioand purchased a set of barbells.Within 2 or 3 weeks theyoung man's weight was down to 199 pounds.At that time,on his own initiative, he was reexamined by the doctor towhom Respondent had previously sent him.The doctoragain reported to Respondent that the young man was phys-ically qualified for employment.The second report, whichwas furnished to Respondent,included a statement ofLangeland's then current weight.Young Langeland reportedto Bylsma, who said that,because Respondent had recently hired some employees,there were no immediate vacancies;but Bylsma assured theyoung man of employment as soon as a job became availa-ble.Bylsma contemplated that there would be openingswithin the near future,since it is customary for Respondentto take people on at the beginning of the summer as replace-4Krug testified"If a man on the senointy list who is over our weightstandards we cannot take any action on account of his weight standards.Once he gets on the seniority list this is not a cause for release...these arebasically pre-hire standards here." ASSOCIATED TRUCK LINES, INC.315ments for vacationing employees.Young Langeland there-after reported to Bylsma about once a week and each timeBylsma said that there were still no vacancies.As time went on, the Langelands became somewhat un-easy.Sometime around the end of May,the elder Lange-land,who, as president of the Union,had access toRespondent's premises,checked the timecards and learnedthat there were two or three new employees at the terminal.Thereafter,apparently commencing around the beginningof June,both father and son made persistent efforts tosecure immediate employment of the son by Respondent.Although the testimony of both the Langelands is somewhatconfused as to the precise chronology of their numerousmeetings and conversations with company officials duringthe summer of 1969,such details are essentially unimpor-tant in resolving the controlling issues.So far as appears,the two Langelands did not ever togeth-er talk to any company officials.Both,however,specificallyquoted Bylsma as having attributed Respondent's failure toreemploy the son to the lather's union activities.For exam-ple, young Langeland testified that after he learned thatsome employees had been hired he questioned Bylsma, whosaid they had been taken on because they had acquiredseniority through previous employment with Respondent.Langeland's testimony then continued:I kept on going back and getting the same answer.Finally I asked hum what was the real reason, if itwasn't because of my dad being in the union activitiesand he came out and said it was.The elder Langeland testified that after learning thatsome new employees had been taken on he spoke to Bylsma,who said he was under orders "to hold off" on hiring theson. According to Langeland Sr., Bylsma at that time said:"Somebody upstairs is angered at you [the father]and I amjust told to hold off and I will see."Langeland Sr. thentestified as follows concerning a subsequent conversationwith Bylsma later in the summer:I says"Iwant to know is he going to be hired orwhat is the score here."Then he told me that now theyhad another ruling that because of my connection di-rectly with the Teamsters Local 406 that they were nothiring him.First it was in connection with regard to my unionactivity as a union steward they weren'tgoing to hirehim, and then they came up with the idea that they arenot going to hire him because of my connection aspresident of the Teamsters Union.I said we don't knowthat there is any such ruling as this unless there hasbeen something by the board of directors.There isnothing down at the hall about this,such a ruling asthis.He says this is the powers that be and there is nota damn thing I can do about it ....It is admitted that Bylsma is a supervisor.He -did nottestify and Respondent's failure to call him was unex-plained.The Langelands'testimony concerning Bylsma'sstatements thus stands as admissions by Respondent.5The Langelands also quoted Packard as having statedthat the elder Langeland's union activities were the motivat-5 In its posttrial memorandum,Respondent argues that because the Gener-al Counsel did not subpena Bylsma, "Mr. Bylsma'absence during the hearingwas equally the responsibility of General Counsel.RespondentEmployer's position is that Packard was respondible for the decision torelease as well as not to reemploy the Charging Party and therefore,witnessesother than him were unnecessary for a proper presentation of its position."Since the statements attributed to Bylsma were admissible and probative asadmissions by Respondent,obviously it was not incumbent upon the GeneralCounsel to subpena Bylsma,presumptively an adverse witness.ing factor in Respondent's failure to reemploy the youngman.It is undisputed that on or about June 23, 1969, youngLangeland met with Packard and Charles H. Helder, thenmanager of Respondent'sGrand Rapids terminal.Accord-ing to young Langeland,at that meeting Packard referredto the father as a "controversial figure' and said that thefather's connection with the Union had been a factor in theson's release.Packard admitted that he had referred to thefather as a "controversial figure" but maintained that he didso in answer toyoung Langeland's question as to whetherhe might have difficulty securing employment with othertrucking companies in the area.Young Langeland,howev-er, specifically denied that his father had been discussed inconnection with job possibilities in other companies .6 Held-er, the third person present at the meeting,testified as fol-lows:Q. Did Mr.Packard tell Langeland that he would notbe reemployed because of his relationship with his fa-ther?A. To thebest of my recollection he did.4t$0Q. Did Mr. Packard tell Mr. Langeland that his fa-ther was a controversial figure in the trucking industry?A. All I remember is the words controversial figure.Q. You don't remember how he used the word?A. Only that it was in relationship to his father.Thus Helder, also a company official, corroborated youngLangeland's testimony that Packard had related the youngman s plight to his father's disfavor with the company.Langeland Jr. testified concerning another meeting hehad with Packard and Gordon H. I3uiter, who during theperiod here involved was apparently Respondent's execu-tive vice president and then president. According to youngLangeland, both Packard and Buiter indicated that theyoung man's employment history had been influenced byhis father's position. Young Langeland testified, in part,that Packard-said that I probably wouldn't have ever got in there atmy age if itwasn't for my dad and that's the way it hasbeen, so I got out because of his political matters in theTeamsters Union.Buiter did not testify. Packard testified that "to the best of[his] knowledge" the father's status was not discussed at thatmeeting. The Trial Examiner, however, credits the ChargingParty's testimony concerning Packard's statements at themeeting attended by Buiter.Langeland Sr. testified that he had several personal meet-ings as well as telephone conversations with Packard inwhich the son's employment was discussed. The first suchconversation described took place apparently toward theend of May 1969, when, according to Langeland, Packardsaid "that there was another problem developed inside theCompany and [Packard) did not want to divulge theindividual's name but to hold off hiring" young Langeland.Langeland Sr. testified that he again spoke to Packardaround the end of June and Packard then said that he wouldinstruct Bylsma to rehire the son, but Bylsma thereafter saidhe had received no such instruction. Langeland then testi-fied that in August he visited Packard's office again and thatPackard said the matter "was out of his hands and ... thathe heard it was because of [the father's] connection with the6 Q. Did [Packard] say anything in connection with yourfather and yourbeing hiredby otherterminalsor by Associated?A. Not concerningother ternunals.There wasn'tnothing discussedabout my father and other terminals. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion." Respondent contends that Packard's testimony es-tablishes that he was not in his office at the time Langelandclaimed to have had this meeting. Packard testified that hecould recall only one face-to-face discussion with the fatherabout the matter. Respondent seeks to discredit LangelandSr.'s testimony primarily on the basis of the vagueness of hisrecollection as to dates of the various conversations. How-ever, his lack of precision as to dates is insufficient reasonfor discrediting his testimony. Based on the witnesses' de-meanor, the Trial Examiner credits the substance of Lange-land Sr.'s testimony concerning statementsmade byPackard.C.Discussion and ConclusionAs set forth above, both Langelands credibly quotedBylsma as having said that Respondent's failure or refusalto reemploy the son was motivated by the father's unionactivities.Bylsmadid not testify and Respondent's failureto call him as a witness was unexplained. In addition, Held-er, an admittedsupervisor, confirmed young Langeland'stestimony that Packard attributed the Company's refusal toreemploy youn Langeland to the fact that his father wasa "controversialfigure."Respondentmaintainsthat the refusal to reemploy youngLangeland was due solely to the fact that he had beendischargedunder the "30-day" clause, i.e., during this pro-bationary period, and the Company has a general policyagainst reemploying anybody so discharged.Langeland Jr. conceded that as early as June 1969 Pack-ard on twooccasionssaid that he was not being reemployedbecausehe had been released duringhis originalprobation-ary period. However, Packard's having made such state-ments doesnot, as Respondent apparently contends, provethat the company policy referred to was the actual or solefactor dictating Respondent's conduct.The record as a whole does not support Respondent'scontention.First, it should be noted that the employee no-tice givento the employee on March 31 was silent as to thenatureof the personnel action; although the form containsthree boxes (warning notice, layoff notice, and dischargenotice), none had been checked. The typewritten text con-tainedthe word "released" rather than "discharged." Sec-ond, Bylsma was credibly quoted as having said at the timethat youn Langeland would be reemployed if he lost suffi-cient weit. Thereafter, although Langeland reported reg-ularly toylsma,so far as appears,Bylsma never referredto any rule or policy against reemploying a person dis-charged during his probationary period. Had the Companyhad any such policy applicablein situationslike the present,presumably Bylsma would have known about it and sostated.While neither the Trial Examiner nor the Board can passon the wisdomor reasonablenessof Respondent's employ-ment practices or policies, such consideration may be illu-minatingin determining the Company's true motivation. Itwouldseem reasonableto consider ineligible for future em-ployment any person who had been discharged for cause,suchas misconductor inefficiency, during his probationaryperiod. On the other hand, different considerations wouldappear aproposto a situationlike the present, where anemployee wasreleasedpromptly upon the employer's learn-ing that he had been imprerly hired. On cross-examina-tion,Langeland Sr. testified to a common sense view asfollows:Q. Apparently the cause of the company's dismissalwas the fact that your son had been found overweight,is that correct?A. They did not dismiss him.Q. They did not?A. I would notcall it a dismissalwhen they told himto compl with a command and if he met the demandhe would be immediately be put back to work.Q. In the normal case in the application of the thirtyday clause did it mean dismissal?A. It meantdismissalto a point ... I had no officialpower as far as under the contract to protestaperson'sdismissal for whatever reason.In most casesof courseitwas because of lack of performance because the com-pany demands a day's work for a day's pay. However,in many circumstances I went to the company in regardto a person when I felt the company officialswere notfully aware of what or why the personwas dismissed.On many occasions they put him back to work.Failure to meet Respondent's weight standards was a re-ason for refusal to hire but not a ground for discharge.Realistically viewed, young Langeland's release within afew days after being hired was more akin to a retroactiverefusal to employ than to a discharge.Packard testified that Buiter said "that he reviewed thefacts of the case and he couldsee nodeviationfrom estab-lished policy, no reason to waive them." No explanation wasgiven.On all the evidence, the Trial Examiner finds that theG:neral Counsel has established by a clear preponderanceof the evidence that, as alleged in the complaint, "Respon-dent has refused to employ the Charging Party .because of his father's past and long time Teamster stew-ardship ... past Presidency of Local 406 Teamsters and. close association with and assiduous activity on behalfof Teamsters."7 To discriminate in employment because ofthe employee's relationship to this union activity violatesSection 8(a)(3) and (1) of the Act.Hoffman Beverage Co.,163 NLRB 981, 987-988.8CONCLUSION OF LAWBy failing and refusing to employ Robert Wayne Lange-land, Jr., on and after May 19, 1969, because of his father'sunion affiliation and activities, Respondenthas engaged inand is en aging in an unfair labor practice affecting com-merce within the meaning of Sections 8(a)(3) and 1) and2(6) and (7) of the Act.7 In testifying,Langeland Sr. volunteered that he had recently learned thatRespondent's "real reason" for not reemploymghis son was the displeasureof some company officialsbecause ofthe father's assertion of a workmen'scompensation claim. Neither Respondent nor the General Counsel appearsto attachany significance to Langeland Sr.'s unsupported conclusory state-ment in this connectionItmay well be thatthe workmen's compensation case was itself protectedactivity. CfMoss Planing Mill Co,103 NLRB 414, enfd., 206 F.2d 557 (C.A.4). In anyevent, the father's gratuitous statement would at most suggest thatthe compensation claim may have been a contributingfactorin Respondent'santipathy. A wealth of affirmativeevidence establishes his union positionand activities as the major basis.9AlthoughRespondentdid not pleadthe limitation period of Section 10(b)of the Actin defenseto the presentcomplaint,the General Counsel at thehearingdiscussed the possibilityof such a contention.It is not alleged thatthe releaseof Langeland Jr. in March 1969 was violativeof the Act. Heacceptedthat action at face value and did not again seek employment byRespondent until he had met the announced weight requirement. He did notseek reinstatement based on a claim of unlawful discharge;rather,he soughtnew employment.He repeated such request many times,at least as late asAugust or September,well within the 6 months preceding the filing of thecharge Accordingly, it is clear that the complaint is not barred under Section10(b)PiaseckiAircraft Corp v N.LR B.,280 F 2d 575,590-591(C.A. 3);N LR B v. AlbrittonEngineeringCorp,340 F 2d 281, 285 (C.A. 5);TextileMachine Works, Inc,105 NLRB618, affd in part and reversed in part 214F 2d 929 (C A 3) ASSOCIATED TRUCK LINES, INC.317THE REMEDYem to went or any term or condition of employment.The customary affirmative remedy for a continuing dis-criminatory refusal to employ is a requirement that theemployer offer the job applicant immediate employmentand pay backpay for the period since the date of the originalunlawful refusal to hire or since 6 months prior to the filingof the charge, whichever date is later. Application of suchremedy to the presentcase,however, requires special con-sideration.As previously stated, it is assumed that Respondent doesmaintainmaximum weight standards for hiring and that themaximum permissible weight for the Charging Party is 200pounds. He testified that on June 17, 1970, the date of thehearing in this case, he weighed about 216 pounds. Thus,presumably he would not be presently eligible for initial hireby Respondent. It is undisputed that he weighed 199 poundsand thus was eligible for employment around the middle ofApril 1969, approximately 7 month before the limitationperiod under Section 10(b). There is no evidence as to thecourse of his weight between April 1969 and June 1970 orsince the hearing.It is clear that Respondent does not consider overweightto be of sufficient gravity to prevent a person's performingthe work safely,since thereare possibly more than 100overweight men in Respondent's employ. Young Langelandhas once demonstrated his ability to lose weight rapidly.There is no reason to believe that he did not maintain apermissible weight during the summer of 1969, when he wasrepeatedly and actively seeking reemployment by Respon-dent. Had he been reemployed in May 1969, he would nothave been subject to discharge for being overweight in June1970. (It might be safe to conjecture that his weight wouldnot have increased had he been performing the heavy laborrequired of a warehouseman.) Considering the record as awhole, the Trial Examiner believes that any doubt should beresolved in favor of the Charging Part and against Respon-dent, which has been found guilty ofyan unfair labor prac-tice.Accordingly, the Examiner will recommend thatRespondent be required to offer Robert Wayne Langeland,Jr.,immediate employment as a warehouseman atRespondent's Grand Rapids terminal with the same seniori-ty and other rights and privileges he would have enjoyed ifhe had been hired on May 20, 1969, together with backpayfrom the periodsinceMay 20, 1969, until the date of theoffer of reemployment. Backpay is to be co;P uted in ac-cordance with the formula prescribed in F.WoolworthCompany,90 NLRB 289, with 6-percent-per-annum interestas setforth inIsis Plumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case, it isrecommended that the Respondent, Associated TruckLines,Inc., its agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Ind., and/or its Local Union No. 406, or inany other labor organization of its employees, by discrim-inatorily refusing to employ or reemploy, or by discriminat-ing in any other manner in regard to hire and tenure of(b) In any other like or related manner interfering with,restraining, or coercing employees in the exercise of theright to self-organization, to form or join labor organiza-tions, and to engage in any other concerted activity Tor thepurpose of collective bargaining or other mutual aid andprotection, or to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(aX3)of the National Labor Relations Act.2. Take the following affirmative action, which it is foundwill effectuate the policies of the Act:(a)Offer Robert Wayne Langeland,Jr., immediate em-ployment as a warehouseman (or loader) at its terminal inGrand Rapids, Michigan. The employment offered shallcarry the same seniority and other rights and privileges asthe employee would have enjoyed had he been employed onMay 20, 1969.(b)Notify Robert Wayne Langeland, Jr., if presentlyserving in the Armed Forces of the United States, of hisright to employment upon application in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after dischargefrom the Armed Forces.(c)Make Robert Wayne Langeland, Jr., whole for anyloss of pay he may have suffered by reason of Respondent srefusal to employ him on May 20, 1969, in themanner setforth in the section of this Decision entitled "The Remedy."(d) Preserve and upon request make available to the Na-tional Labor Relations Board or its agents, for examinationand copying, all records necessary for the determinations ofthe amount of backpay due under the Order herein.(e) Post at its terminal in Grand Rapids, Michigan, copiesof the attached notice marked "Appendix."9 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, shall, after being signed by a representative of theRespondent, be posted by it immediately upon receiptthereof, and maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that said no-tices arenot altered, defaced, or covered by any other mate-rial.(f)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision and Recom-mended Order, what steps Respondent has taken to complyherewith.109 In the event no exceptions be filed as providedby Sec.102 46 of the Rulesand Regulations of the Board,the findings,conclusions, recommendations,and Recommended Order herein,shall, as provided in Se 102.48 of the Rulesand Regulations,be adopted by the Board and become its findings,conclu-sions, and order, and all objections thereto shall be deemed waived for allpurposes In the event that the Board'sOrder be enforced by a judgment ofa United StatesCourtof Appeals,the words in the notice reading"Postedby Order ofthe NationalLaborRealtions Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board"10 In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within10 daysfrom the date of this Order, what steps the Respon-dent has takento complyherewith " 318DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXWE WILL notify Robert Wayne Langeland, Jr., if he isserving in the Armed Forces of the United States, of hisNOTICE TO EMPLOYEESright to employment, upon application, after discharge fromthe armed Forces, in accordance with the Selective -ServicePOSTED BY ORDER OF THEAct and the Universal Military Training and Service Act.NATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial, in which bothsideshad the opportunityto present their evidence,the NationalLaborRelationsBoard has found that we, Associated Truck Lines, Inc.,violated the National LaborRelationsAct and has orderedus to post this notice; and we intend to abide by the follow-in :WE WILL NOTdiscouragemembership in InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Ind., or its Local Union No. 406, or anyother labor organization,by discriminatorily refusing to em-ploy or reemploy any person or by discriminating in anyother manner in regard to hire and tenure of employmentor any term or condition of employment.WE WILL offer immediate employment to Robert WayneLangeland,Jr., and will makehim whole for any loss suf-fered by him as a result of our failure and refusal to employhim on and after May 20, 2969.ASSOCIATED TRUCK LINES, INC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and mustnot be defaced byanyone.This noticemust remainposted for60 consecutive daysfrom the dateof posting and mustnot bealtered,defaced,or covered by any other material.Any questionsconcerningthis noticeor compliance withitsprovisions may be directed to theBoard's Office, 500Book Building, 1249 Washington Boulevard,Detroit, Mich-igan 48226.Telephone313-226-3200.